department of the treasury internal_revenue_service washington d c mar tep ka ta tax_exempt_and_government_entities_division u l rekaakekkrerrereneerik krkkereekekeerereeree rekkerereerereererrier legend taxpayer a karkekkkheeeerereeaekek ira xx hrmakereekirerearrerk ira y hekrakeeereereeeenere ira z kekearehrerererreraerkee company n company o krerekarekererrerrae kreakkkekkekeereeeekekre eta dsanoniedieick amount d ira w amount g amount f amount e individual j account h ed rdeneranideiettk midori ndeonion hdd deeniadodek we etn dddocdicbicnitk rie neeecrik hl ddddcdindedccek company p rekrkekrkreeerrereekaeek ek krkekakkaarrerkekererer ira k ec eeatntentenannntss dear rekkkrrrrar kkk this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained two individual_retirement_arrangements ira x and ira y with company n and ira z with company o taxpayer a asserts that in date she terminated ira x ira y and ira z and received amount d amount e and amount f respectively from those iras taxpayer a states that she terminated ira x ira y and ira z so that she could roll the funds in those iras over to another ira ira w she maintained with company p taxpayer a states that on date she met with individual j a company p employee and discussed depositing the proceeds of ira x ira y and ira z into ira w an ira she already maintained with company p taxpayer a asserts that she informed individual j that the proceeds were from iras and that she understood from her meeting with individual j that he would deposit the proceeds into ira w taxpayer a further asserts that she was not aware that amount g the total amount distributed from ira x ira y and ira z had not been rolled over to ira w until her tax_return_preparer informed her that the ira proceeds had not been rolled over taxpayer a states that upon further review she discovered that amount g had not been rolled over to ira w as she intended but instead had been deposited into account h a money market account taxpayer a also maintains with company p documentation submitted by taxpayer a shows that three checks totaling amount g were deposited into account h on date in a letter to taxpayer a dated date company p taxpayer a states that in date she contacted individual j regarding the error acknowledged that due to a miscommunication the ira proceeds were deposited into a regular account instead of a qualified ira and stated that it had corrected the error by transferring amount g from account h to a qualified ira documentation submitted by taxpayer a shows that she established a new ira ira k with company p on date taxpayer a states that she established ira k as an easier way to facilitate the correction of the rollover taxpayer a submitted an account statement for account h for the period ending date that shows that amount g was transferred from account h to ira k on date company p issued a corrected form 1099-r to ihiintinckinhi bie taxpayer a for tax_year if on which it reported amount g contribution as a rollover based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d amount e and amount f from ira x ira y and ira z respectively sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an jra for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or - ii the entire amount received including money and any other_property is _ paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable seclaceenennenanie - control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that taxpayer a received a distribution from ira x ira y and ira z in date taxpayer a asserts that when she met with individual j she informed him that the proceeds were from iras and that she desired to have these proceeds rolled over into ira w an ira she already maintained with company p documentation submitted by taxpayer a shows that the ira proceeds were not rolled over into ira w as taxpayer a directed but had been deposited into a brokerage account taxpayer a also maintained with company p the ira proceeds totaling amount g were deposited into account h well within the 60-day rollover period company p has acknowledged the error and on date amount g was transferred from account h to ira k therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d amount e and amount f from ira x ira y and ira z respectively documentation submitted by taxpayer a shows that on date amount g the sum of amount d amount e and amount f was transferred from account h to jra k provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount g will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x ira y ira z ira w and ira k satisfy the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto steceennetantnnees this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact rarhrerrarrarererer sf ted rat sincerely yours signed joyor e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
